DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on a PCT application filed on 1/7/20. It is noted, however, that applicant has not filed a certified copy of the PCT application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species 1b, 2b, 3b, and 4e, in the reply filed on 9/16/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 18, and 19 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kang et al. US 9,520,361.
Regarding claim 1, Kang teaches a metal-dielectric bonding method, comprising: 
providing a first semiconductor structure (figure 6) including:

a first dielectric layer 140 on the first semiconductor layer 100, and
a first metal layer 180 on the first dielectric layer 100, the first metal layer having a metal bonding surface 182 facing away from the first semiconductor layer 100 (figure 5); 
planarizing the metal bonding surface 182 (figure 6); 
applying a plasma treatment (figure 9 & column 12, lines 60-63) on the metal bonding surface 182; 
providing a second semiconductor structure (figure 8) including:
a second semiconductor layer 200, and
a second dielectric layer 240 on the second semiconductor layer 100, the second dielectric layer 240 having a dielectric bonding surface 260 facing away from the second semiconductor layer 200; 
planarizing the dielectric bonding surface 260 (figure 8 shows a planar surface therefore it was planarized); 
applying a plasma treatment (figure 9 & column 12, lines 60-63) on the dielectric bonding surface 260; and 
bonding the first semiconductor structure (figure 6) with the second semiconductor structure (figure 8) by bonding the metal bonding surface 182 with the 
With respect to claim 7, Kang (column 12, lines 64-67) teaches applying the plasma treatment on the metal bonding surface includes treating the metal bonding surface using nitrogen plasma, oxygen plasma, argon plasma, or argon-hydrogen plasma.
As to claim 8, Kang (column 13, lines 4-11 teaches bonding a damaged surface allowing for diffusion which would result in a bonding interface) teaches bonding the first semiconductor structure with the second semiconductor structure includes: forming a bonding interface between the first semiconductor structure and the second semiconductor structure.
In re claim 18, Kang (column 11, lines 42-44) teaches a material of the first metal layer 180 is tantalum, titanium, copper, or a combination thereof.
Concerning claim 19, Kang (column 8, lines 52-53) teaches a material of the first dielectric layer includes silicon oxide, silicon oxycarbide, silicon nitride, silicon carbon nitride, or a combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 9,520,361, as applied to claim 1 above, and further in view of Peng et al., US 10,886,252.
Pertaining to claim 2, Kang fails to teach before bonding the first semiconductor structure with the second semiconductor structure, further comprising: cleaning the metal bonding surface; and cleaning the dielectric bonding surface.
Peng (column 5, line 63-64) teaches before bonding the first semiconductor structure with the second semiconductor structure, further comprising: cleaning the metal bonding surface; and cleaning the dielectric bonding surface.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the cleaning step of Peng in the invention of Kang because Peng 
In claim 4, Peng teaches cleaning the metal bonding surface includes using a hydrophilic chemical substance to clean the metal bonding surface (column 6, lines 18-21 teaches an ammonia solution which claim 5 states is hydrophilic).
Regarding claim 5, Peng teaches the hydrophilic chemical substance is ammonia solution (column 6, lines 18-21 teaches an ammonia solution) or a weak acid.
With respect to claim 6, though Kang fails to teach the weak acid includes hydrofluoric acid, benzoic acid, Acetic acid, propanoic acid, or acrylic acid, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these acids in the invention of Peng because they are conventionally known and used hydrophilic chemical substances that are equivalent to an ammonia solution. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
As to claim 11, Peng (column 7, lines 11-13) teaches wherein planarizing the metal bonding surface includes: reducing a surface roughness of the metal bonding 
In re claim 20, Peng (column 8, lines 1-5) teaches annealing the first semiconductor structure and the second semiconductor structure at an annealing temperature in a range from approximately 100 °C to approximately 450 °C.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 9,520,361, as applied to claim 1 above.	
In re claim 10, though Kang fails to teach bonding the first semiconductor structure with the second semiconductor structure includes: bonding the first semiconductor structure with the second semiconductor structure at a temperature above 0 °C and below approximately 15 °C or a temperature in an range from approximately 30 °C to approximately 100 °C, It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the bonding temperature through routine experimentation (MPEP 2144.05).  The bonding temperature varies depending on the exact process used, such as direct bonding, anodic bonding, etc therefore this temperature is result effective.
Concerning claim 17, though Kang fails to teach the first semiconductor layer includes a dynamic random-access memory, a NAND flash memory, a NOR flash memory, or a combination thereof, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these devices in the invention of Kang because they are all conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/29/21